SUPPLEMENTAL EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Roberge on December 1, 2021.

In order to correct typographical errors in the Examiner’s Amendment of 11-17-2021, the application has been amended as follows: 

Claim 22 has been replaced with the following:
22.	An emulsion comprising a water soluble carrier, an oil adjuvant in an amount effective for enhancing cellular immunity, and an isolated peptide of less than 15 amino acids having cytotoxic T cell (CTL)-inducing ability wherein said peptide comprises an amino acid sequence selected from the group consisting of:
(i) the amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 3, 6, 7, 11, 12, 17, 18, 22, 24, 26, 32, 33, 36, 39, 41, 42, 45, 46, 48, 49, 50, 52, 53, 55, 57, 58, 59, 60 and 61; and 
(ii) the amino acid sequence selected 61 into which one, two or three amino acids are introduced, wherein the peptide is selected from the group consisting of:
	(1) a peptide comprising  the amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 3, 6, 7, 11, 12, 17, 18, 22, 24, 26, 32, 33, 36, 39, 41, 42, 45 and 46, wherein the one, two or three amino acid substitutions are selected from the group consisting of :
(A) substitution of the first amino acid from the N-terminus with an amino acid selected from the group consisting of aspartic acid and glutamic acid;

(C) substitution of the C-terminal amino acid with an amino acid selected from the group consisting of arginine and lysine; and
	(2) a peptide comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 48, 49 
(A) substitution of the second amino acid from the N-terminus with an amino acid selected from the group consisting of threonine and serine;
(B) substitution of the third amino acid from the N-terminus with an amino acid selected from the group consisting of  aspartic acid and glutamic acid; and 
(C) substitution of the C-terminal amino acid with tyrosine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/ Primary Examiner, Art Unit 1643